Citation Nr: 1032609	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency 
virus (HIV).  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to September 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In February 2007, the Board remanded this appeal for additional 
evidentiary development, which has been completed.  
Unfortunately, the new evidence received on remand calls for 
additional development with respect to the TDIU claim.  
Therefore, the issue of entitlement to a total disability rating 
based upon individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran's current HIV 
diagnosis was incurred or aggravated by active military service 
from March 1985 to September 1996.  


CONCLUSION OF LAW

Human immunodeficiency virus (HIV) was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.
	
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence may 
be competent and sufficient to establish a diagnosis of a 
condition and/or competent to establish medical etiology or 
nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

The Veteran has asserted that service connection is warranted 
because he believes his current diagnosis of human 
immunodeficiency virus (HIV) is related to his military service.  
Specifically, the Veteran has reported that, during service in 
May 1996, he underwent surgery for a spinal cord injury wherein 
he received a blood transfusion of seven pints of blood.  The 
Veteran has asserted that he tested negative for HIV during 
service, including one and a half months prior to surgery, and he 
was not tested again until 2002, when he was found to be positive 
for HIV.  He has asserted that, while he was not diagnosed with 
HIV during service, he has not participated in any other high 
risk activity prior to, during, or since service and thus, he 
believes his current diagnosis of HIV is likely related to the 
blood transfusion during service.  

The service treatment records reflect that the Veteran underwent 
surgical treatment for cervical spine stenosis in May 1996.  
While the treatment records corroborate the Veteran's report of 
undergoing surgery during service, the treatment records do not 
document, or otherwise indicate, that the Veteran received a 
blood transfusion during the in-service surgical procedure.  
Nevertheless, the Veteran is competent to provide evidence 
regarding matters of which he has personal knowledge and, thus, 
his report of receiving blood transfusions during service is 
considered competent.  

While there is no contemporaneous medical evidence showing he 
received blood transfusions during service, the Board considers 
the Veteran's report of such to be credible, given that it is a 
reasonable consequence of surgery to undergo blood transfusions.  

Therefore, the Board finds that there is competent and credible 
lay evidence of record that shows the Veteran received blood 
transfusions during surgery in May 1996.  There are, however, no 
complaints, treatment, or findings of HIV in the service 
treatment records.  

In support of his claim, the Veteran has submitted a statement 
from his private physician, Dr. E.D., dated April 2003, which 
states that the results of the Veteran's CD4 and HIV viral load 
tests are consistent with an infection that has been established 
for "quite some time, certainly more than a year and likely for 
several years," not an infection with acute seroconversion or 
one that was recently acquired.  

While Dr. E.D.'s April 2003 statement is considered competent 
medical evidence, the Board finds that this statement is 
insufficient to establish a medical nexus between the Veteran's 
current HIV diagnosis and military service.  Dr. E.D.'s statement 
merely purports to establish that the Veteran's HIV infection has 
likely been present for several years, without any indication or 
suggestion that the infection was incurred during service more 
than five years earlier or as a result of blood transfusions 
conducted therein.  

The only medical evidence of record that addresses the etiology 
of the Veteran's HIV diagnosis is the opinion provided by a VA 
physician in January 2010.  After reviewing the evidence of 
record, the VA physician opined that, while it is reasonable to 
concede the likelihood that the Veteran received blood 
transfusions for the type of cervical spine surgery he had during 
service, it is less likely as not that the Veteran contracted the 
HIV infection from the probable blood transfusions during 
service.  

In making this determination, the VA physician noted that the 
blood supply of military hospitals was closely screened and 
controlled in 1996 and he also noted that the Veteran was HIV 
negative numerous times during service.  Therefore, the VA 
examiner stated that he does not believe the Veteran's HIV 
infection is related to service.  

There is no allegation or indication that the January 2010 VA 
opinion did not adequately address the likelihood that the 
Veteran's current HIV diagnosis is related to his military 
service.  Indeed, as noted, the VA physician based his opinion on 
a complete review of the claims file and he provided a complete 
rationale in support of his conclusion that the Board finds 
compelling.  Therefore, the Board considers the January 2010 VA 
opinion to be competent and credible medical evidence and of high 
probative value.  

In evaluating the ultimate merit of this claim, the Board 
considers the January 2010 VA opinion to be the most competent, 
credible, and probative evidence of record that addresses the 
likely etiology of the Veteran's HIV diagnosis, as the VA 
physician noted that the blood supply in military hospitals in 
1996 was closely screened and controlled and there is no opposing 
medical opinion or evidence of record which relates the Veteran's 
HIV diagnosis to service.  

The Board has considered the lay evidence of record which 
establishes that the Veteran received a blood transfusion during 
service, that the Veteran did not participate in high risk 
activities prior to, during, or since service, and details the 
reasons why the Veteran believes his current HIV diagnosis is 
related to service.  However, after reviewing the record as a 
whole, the Board concludes that the lay evidence of record is 
entitled to lessened probative value in terms of establishing a 
nexus between the current HIV diagnosis and service than the 
medical evidence cited above.  See Waters v. Shinseki, 601 F.3d 
1274, 1278 (Fed. Cir. 2010).  

Indeed, the lay evidence of record does not address the fact that 
the blood supply of military hospitals was closely screened and 
controlled in 1996, which is a relevant facts in this case.  The 
Veteran has asserted that newspapers have revealed that blood 
contaminated with HIV was getting into the nation's blood supply 
in 2000 and 2001.  However, this evidence does not establish a 
tenable basis on which to find that the military's blood supply 
may have been contaminated in 1996.  

Instead, the most competent, credible, and probative evidence of 
record establishes that the military's blood supply was closely 
screened and controlled in 1996 for reasons which would appear 
clear and, thus, it is less likely as not that the Veteran's HIV 
diagnosis is related to his military service.  As the most 
competent, credible, and probative evidence of record 
preponderates against the Veteran's claim, entitlement to service 
connection for HIV is denied and the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Veteran 
in July 2007 that fully addressed all required notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  The July 2007 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to the 
Veteran.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Throughout the pendency of the claim and 
appeal, the Veteran has been advised of his opportunities to 
submit additional evidence, including by way of an SOC issued in 
January 2004, which provided him with an additional 60 days to 
submit more evidence.  Thus, the Board finds the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond.  
The Board also notes that the AOJ readjudicated the case by way 
of an SSOC issued in February 2010 after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has obtained 
the Veteran's service treatment records and post-service 
treatment records from VA and his private health care providers 
dated from 1996 to 2008.  The RO has also obtained a medical 
opinion that addresses the likelihood that the Veteran's claimed 
disability is related to his military service.  Significantly, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for HIV is denied.  


REMAND

The Veteran has asserted that he is unable to maintain 
substantial and gainful employment due to his service-connected 
cervical spine disability.  This claim arose from a VA Form 21-
8940, Veteran's Application for Increased Compensation based on 
Unemployability, filed with the RO in February 2003.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation 
but reasons of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration of all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the veteran's 
service-connected disabilities, employment history, educations 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

The Veteran is service-connected for cervical stenosis, with 
fusion of C4-6, arthritis, and bilateral upper extremity 
myelopathy, rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5291; right and left lower 
extremity myelopathy due to cervical stenosis, both rated as 20 
percent under DC 8099-8520; degenerative arthritis of the lumbar 
spine, rated as 10 percent under DC 5003-5292; impairment of 
sphincter control due to cervical stenosis, rated as 10 percent 
under DC 8099-7301; and neurogenic bladder due to cervical 
stenosis, rated as 10 percent under DC 7542.  Under the combined 
ratings table, the Veteran's combined ratings table is 60 
percent.  See 38 C.F.R. § 4.25 (2009),

Because the Veteran does not have one service-connected 
disability rated as at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent, with 
one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are not met.  

Nevertheless, the evidentiary record contains conflicting 
evidence as to whether the Veteran is unable to obtain or 
maintain substantial gainful employment as a result of his 
service-connected disabilities.  

In October and December 2004, a vocational rehabilitation 
counselor determined that the Veteran had a serious employment 
handicap due to limitations in standing, problems with balance, 
walking for long periods of time, lifting, and bending, which 
resulted in substantial part from his service-connected 
disabilities.  In January 2005, however, a rehabilitation 
counselor noted that the Veteran reported being confident that he 
could go to work, as he was very active during the presidential 
campaign, which involved during, walking, and canvassing 
neighborhoods.  

The Board may not reject a claim for a TDIU without producing 
evidence that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Indeed, VA's duty 
to assist requires that VA obtain an examination that includes an 
opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 Vet. 
App. 294 (1994).  In this regard, the Board notes that the 
evidentiary record does not contain any opinion that addresses 
whether the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation.  
Therefore, on remand, the RO will be requested to obtain a 
medical opinion that addresses the effect the Veteran's service-
connected disabilities have on his ability to obtain and maintain 
employment.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a social and 
industrial survey, which includes 
information concerning the Veteran's 
previous employment and the reasons for 
leaving his prior jobs.  Contact with the 
employers should be made as indicated, and 
the assistance of the Veteran in obtaining 
this information should be required as 
needed.  

2.	Schedule the Veteran for a VA examination 
to determine the current level of severity 
of his service-connected disabilities.  
Any and all studies deemed necessary 
should be completed.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  

a.	The examiner should report the 
current symptoms and manifestations 
associated with the Veteran's 
service-connected disabilities, 
including a full description of the 
functional effects caused by the 
service-connected disabilities.  

b.	Thereafter, based on the examination 
findings and other evidence of 
record, the examiner is asked to 
state whether the Veteran's service-
connected disabilities render him 
unable to secure or follow a 
substantially gainful occupation, 
without regard to his non-service-
connected disabilities (HIV status) 
or age.  

c.	A rationale must be provided for each 
opinion offered.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


